DETAILED ACTION
	Examiner acknowledges preliminary amendment dated 11/16/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-099884, filed on 5/18/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (2014/0266695 hereinafter Addison) in view of Hafner et al. (2011/0208170 hereinafter Hafner).
	Regarding claims 1, and 2, Addison teaches a medical treatment instrument temperature information management device which manages temperature information on temperature of a medical treatment instrument (temperature sensor [0017, 0035]), the medical treatment instrument temperature information management device [0001], comprising: 
a wireless tag [0052] that is disposed at the medical treatment instrument (disinfect: [0017]) and that includes a temperature sensor which detects a temperature of the medical treatment instrument or an ambient temperature thereof (temperature sensor [0017, 0035]), and a transmission part which is configured to transmit the temperature information, based on a value detected by the temperature sensor (Transreceiver: 20 Fig 2) and a storage part (NV Memory 108, 14 Fig 2); and 
a reading unit that is configured to read data from the wireless tag (12 Fig 2), 


Although, Addison teaches storing data into RAM memory 70 based on detector 18 and encoder data [30], Addison does not teach storing temperature information.   
Hafner teaches storing temperature information (temperature data memory: [0048]).  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a memory as taught by Hafner to further processing data.  Furthermore, use of memory to record data is known to PHOSITA and would have been obvious to try for further processing data and safe operation of the instruments.   In addition, Addison teaches using NV Memory and use of alternate Volatile memory (ROM/RAM: 72 Fig 2).

With respect to claims 3, and 14, Addison teaches the wireless tag is configured to check the temperature information, when the value detected by the temperature sensor reaches a prescribed temperature range (minimum temperature threshold [0029]).  
However, Addison does not teach storing the value detected by the temperature sensor.   Addison teaches storing data into RAM memory 70 based on detector 18 and encoder data [30].

Hafner teaches a storage part store therein the temperature information, based on a value detected by the temperature sensor (temperature data memory: [0048]).  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a memory as taught by Hafner to further processing data.

Regarding to claims 4, and 15, Addison teaches the prescribed temperature range is a temperature range equal to or higher than a sterilization temperature in a sterilization treatment to the medical treatment instrument (minimum temperature threshold, disinfecting process [0029]).  

With respect to claims 5 and 16, Addison teaches the temperature information includes sterilization information indicating the number of times of sterilization [0029, 0042] which is the number of times sterilization treatments have been performed to the medical treatment instrument [0042].  

Regarding claims 7 and 17, Addison teaches the prescribed temperature range is a temperature range within which a temperature is not suitable for storing the medical treatment instrument (temperature threshold:  [0029]).   Regarding not suitable, the instant specification does not specify any algorithm or specific range and any temperature above some threshold can be deemed not suitable.

With respect to claims 8 and 18, Addison teaches serially queuing data and later downloading to the RAM [0031].
However, Addison does not teach storing the value detected by the temperature sensor.   
Hafner teaches a storage part store therein the temperature information, based on a value detected by the temperature sensor (temperature data memory: [0048]).  Furthermore, memory devices fill up data serially to consecutive sectors.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a memory as taught by Hafner to further processing data.

Regarding claims 9 and 19, Addison teaches the wireless tag has a battery built therein [0018, 0075].  

With respect to claims 10 and 20, Addison teaches a wireless power feeder which supplies power to the wireless tag without contact thereto [0018, 0024, 0075].  

Regarding claims 11 and 21, Addison teaches a medical device [0061] except for   With respect to a dental instrument. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use in a dental device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 

With respect to claims 13 and 23, Addison teaches the reading unit (12 Fig 2) is connected to a communication network and is configured to communicate the temperature information with an information processor connected to the communication network (network, sharing of information with servers and other stations [24]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (2014/0266695 hereinafter Addison) in view of Hafner et al. (2011/0208170 hereinafter Hafner) as applied to claim 1, further in view of Smith et al. (4995402 hereinafter Smith).
With respect to claim 6, the combination (Addison modified by Hafner) does not the temperature information includes another sterilization information indicating a sterilization date and time which is a date and time when a sterilization treatment has been performed to the medical treatment instrument.   Addison teaches determining elapsed time ([0045]) and storing to RAM memory ([0031]).
However, the combination does not storing date and time information.
Smith teaching storing date and time information (col 26 lines 1-7).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include date and time as taught by Smith to identify recording time and isolate events. 
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (2014/0266695 hereinafter Addison) in view of Hafner et al. (2011/0208170 hereinafter Hafner) as applied to claim 1, further in view of Herzog et al. (2014/0098835 hereinafter Herzog).

With respect to claims 12 and 22, Addison teaches at least an antenna of the reading unit [0061] (212 Fig 4).  Addison teaches a hook shaped senor (46 Fig 1).
However, the combination does not teach the antenna is disposed on a hanger.
Herzog teaches a clip mechanism for attaching the antenna [0021].
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a clip as taught by Herzog for ease of tidiness.  Furthermore, the means of hanging has no functionalities in terms of the apparatus.  In addition, use of different hanging means (e.g. hanger for clothing, hook for kitchen appliances) are known to PHOSITA and obvious to try for neat working environment. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
	Chu et al. (NPL “Study and Simulation of Semi-Active RFID Tags Using Piezoelectric Power Supply for Mobile Process Temperature Sensing”) teaches a RFID tag based temperature sensor with EEPROM memory and battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855